Ernesto Alonso Mejia RODRIGUEZ, Petitioner-Appellant,

                                                    v.

 Janet RENO, as Attorney General of the United States, and the Immigration and Naturalization Service,
Respondents-Appellees.

                                              No. 98-4426.

                                     United States Court of Appeals,

                                            Eleventh Circuit.

                                             March 5, 1999.

Appeal from the United States District Court for the Southern District of Florida (No. 97-CV-3108-JAL);
Joan A. Lenard, Judge.

Before CARNES and HULL, Circuit Judges, and HENDERSON, Senior Circuit Judge.

        PER CURIAM:

        The Court sua sponte VACATES its opinion in the above-styled case, which is currently published

at 164 F.3d 575 (11th Cir.1999). The case is resubmitted to the Court for decision. Petitioner/Appellant's

Motion for Rehearing is DENIED as MOOT.